Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Maurice Graves appeals the district court’s orders accepting the recommendation of the magistrate judge, dismissing his civil rights complaint and dismissing his motion to reconsider. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Graves v. Stevens, No. 3:12-cv-00826-JFA, 2012 WL 4097275 (D.S.C. Sept. 18, 2012; June 4, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*204fore this court and argument would not aid the decisional process.

AFFIRMED.